



 
ESCROW AGREEMENT
 
THIS ESCROW AGREEMENT (the “Agreement”) is dated as of June ____, 2008 among (i)
PNG Ventures, Inc., a Nevada corporation ("PNGX" and individually a “Party”),
(ii) Black Forest International, LLC, a Delaware limited liability company
(“BFI” and individually a “Party”), and (iii) ___________. (the “Escrow Agent”
and individually a “Party”). PNGX, BFI and the Escrow Agent may hereinafter be
referred to collectively as the “Parties.”


RECITALS


WHEREAS, on or about May 29, 2008, BFI filed an action against Earth Biofuels,
Inc. and its subsidiaries (“EBOF”) entitled Black Forest International, LLC v.
Earth Biofuels, Inc. et al. Case No: 2008 CA 008514 NC (the “Action”) in the
Circuit Court of the Twelfth Judicial Circuit, Sarasota County, Florida (the
“Court”), whereby BFI asserted claims against the defendants alleging that they
failed to pay BFI certain monies due and owing;


WHEREAS, on or about June ____, 2008, BFI amended the Action to include PNGX as
a defendant related to claims against PNGX for failure to deliver certain monies
PNGX agreed to assume related to the monies due and owing to BFI as described in
the Action;


WHEREAS, on or about June ___, 2008, the parties to the Action, including BFI,
PNGX EBOF entered into a Settlement Agreement and Release (the “Settlement
Agreement” attached hereto as Exhibit A) whereby BFI agreed to resolve certain
bona fide claims with EBOF and PNGX and release EBOF and PNGX from all such
claims with a portion of such settlement consideration being a $626,250
convertible promissory note (the “PNGX Note” attached hereto as Exhibit B).
Capitalized terms used and not otherwise defined herein that are defined in the
Settlement Agreement or PNGX Note shall have the meanings given to such terms in
such agreements;


WHEREAS, pursuant to the terms of the Settlement Agreement, PNGX is required to
deposit into escrow 700,000 shares of PNGX’s common stock (the “Settlement
Shares Pool”) which shall be disbursed to BFI pursuant to the terms of this
Agreement and the Settlement Agreement;


WHEREAS, pursuant to the Settlement Agreement, the PNGX Note may be converted,
in whole or in part, at the sole discretion of BFI, into freely tradable
non-legend bearing shares of PNGX common stock (the “Settlement Shares”), which
shall be delivered from the Settlement Shares Pool (as defined below), the
number of which shall be derived by dividing a dollar amount of the PNGX Note to
be converted by .09 (the “Conversion Price”);


WHEREAS, pursuant to the terms of the Settlement Agreement, PNGX and BFI have
agreed, pursuant to 15 U.S.C. §77(a)(10), to immediately submit the terms and
conditions of the Settlement Agreement to the Court for a hearing on the
fairness of such terms and conditions, for the issuance of an exemption from
registration of the Settlement Shares Pool and an order approving the Agreement;


WHEREAS, the Escrow Agent is willing to serve as escrow agent pursuant to the
terms and conditions of this Agreement and the Settlement Agreement;


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants and other agreements
described in this Agreement, and for good and valuable consideration, receipt of
which is hereby acknowledged, the Parties hereby agree as follows:


ARTICLE I


DELIVERIES TO THE ESCROW AGENT


1.1           PNGX Deliveries.  Simultaneously or before an entry of an order by
the Court in connection with the Action described herein, PNGX shall deliver the
Settlement Shares Pool to the Escrow Agent.


1.2           Intention to Create Escrow.  PNGX and BFI intend that Settlement
Shares Pool shall be held in escrow by the Escrow Agent pursuant to this
Agreement and the Settlement Agreement for BFI’s sole benefit as set forth
herein.


1.3           Escrow Agent Deliveries.  The Escrow Agent shall hold and release
the Settlement Shares Pool only in accordance with the terms and conditions of
this Agreement.


1.4           Ownership and Dispositive Rights. All shares of the Settlement
Shares Pool shall be deemed owned and under the dispositive and voting control
of PNGX until released (and, once released, deemed owned by the person to whom
released) from escrow, for purposes of Section 13 and Section 16 of the
Securities Exchange Act of 1934, as amended.


ARTICLE II


RELEASE OF ESCROWED ITEMS


2.1           Disbursement of Settlement Shares.  At anytime following the
Merger, the Escrow Agent shall release to BFI the Settlement Shares from the
Settlement Shares Pool upon BFI’s delivery to the Escrow Agent of a notice of
conversion (a “Conversion Demand” a form of which has been attached hereto as
Exhibit C) which shall state: (i) the amount of the PNGX Note being converted;
(ii) the number of Settlement Shares being converted from the Settlement Shares
Pool; and (iii) the current balance of the PNGX Note remaining after each
Conversion Demand.


2.3           Instructions to Release Escrow.   Notwithstanding the above and
with no notice to or confirmation by PNGX, upon receipt by the Escrow Agent of
written instructions by BFI, the Escrow Agent shall deliver the Settlement
Shares Pool in accordance with the terms of such instructions.


2.4           Court Order to Release Escrow.    Notwithstanding the above, upon
receipt by the Escrow Agent of a final and non-appealable judgment, order,
decree or award of a court of competent jurisdiction (a "Court Order"), the
Escrow Agent shall deliver the Settlement Shares Pool in accordance with the
Court Order. Any Court Order shall be accompanied by an opinion of counsel for
the Party presenting the Court Order to the Escrow Agent (which opinion shall be
satisfactory to the Escrow Agent) to the effect that the court issuing the Court
Order has competent jurisdiction and that the Court Order is final and
non-appealable.


2.5           Acknowledgement of BFI, PNGX and Escrow Agent; Disputes.     The
Parties acknowledge that the only terms and conditions upon which the Settlement
Shares Pool is to be released are set forth in this Agreement.  The Parties
reaffirm their agreement to abide by the terms and conditions of this Agreement
with respect to the release of the Settlement Shares Pool. Any dispute with
respect to the release of Settlement Shares Pool shall be resolved pursuant to
Section 4.2 or by agreement between BFI and PNGX.


ARTICLE III


COVENANTS


3.1           Covenants.                                As long as any shares
remain in the Settlement Shares Pool, PNGX covenants and agree as follows:


3.1.1                      Amendments.  PNGX shall not amend or waive any
provision of their Articles of Incorporation or Bylaws in any way without the
express written consent of BFI.


3.1.2                      Disposition of Assets.  PNGX shall not sell, transfer
or otherwise dispose of any of their properties, assets and rights including,
without limitation, their intellectual property, except for sales with the prior
written consent of BFI.


3.1.3                      Restrictions on Issuances of Debt or
Securities.  PNGX  shall not issue any additional common stock, preferred stock,
warrants, notes, debt instruments of any kind, convertible notes or any other
securities (or otherwise enter into agreements to issue any securities)
including, but not limited to securities convertible, exercisable or
exchangeable into common stock or preferred stock or any other equity or debt
security of PNGX or otherwise create, or authorize the creation of, or issue or
obligate itself to issue shares of any additional class or series of capital
stock under any circumstances without the express written consent of BFI.


3.1.4                      Public Filings.    PNGX shall make any and all
necessary public filings, if any, in connection with this Agreement


3.1.5                      Additional Covenants.    PNGX shall follow and abide
by all additional covenants contained in the  PNGX Note and PNGX Note.


3.1.6                      Additional PNGX Financing.    As agreed to in the
Settlement Agreement, following the Merger, in the event PNGX issues any
additional debt or equity financing (a “Subsequent Financing”) at a per share
price below $10.00 per share, the Conversion Price shall be adjusted (the
“Adjusted Conversion Price”) by multiplying the Conversion Price by a fraction
equal to (i) the per share price of the Subsequent Financing as the numerator
and (ii) $10.00 as the denominator.




ARTICLE IV


CONCERNING THE ESCROW AGENT


4.1           Duties and Responsibilities of the Escrow Agent.  The Escrow
Agent's duties and responsibilities shall be subject to the following terms and
conditions:


4.1.1                      BFI and PNGX acknowledge and agree that the Escrow
Agent (i) once in receipt of a Conversion Demand from BFI, shall not be
responsible for or bound by, and shall not inquire into whether BFI is entitled
to receipt of Settlement Shares pursuant to, any other agreement or otherwise;
(ii) shall be obligated only for the performance of such duties as are
specifically assumed by the Escrow Agent pursuant to this Agreement; (iii) may
rely on and shall be protected in acting or refraining from acting upon any
written notice, instruction, instrument, statement, request or document
furnished to it hereunder and believed by the Escrow Agent in good faith to be
genuine and to have been signed or presented by the proper person or Party,
without being required to determine the authenticity or correctness of any fact
stated therein or the propriety or validity or the service thereof; and (iv) may
assume that any person believed by the Escrow Agent in good faith to be
authorized to give notice or make any statement or execute any document in
connection with the provisions hereof is so authorized.


4.1.2                      In the event of the Escrow Agent’s resignation and/or
termination, BFI and only BFI will issue to the Escrow Agent instructions
authorizing delivery of the Settlement Shares Pool to a substitute Escrow Agent
selected by the BFI.  If no successor Escrow Agent is named by BFI, the Escrow
Agent may apply to a court of competent jurisdiction in Florida for appointment
of a successor Escrow Agent, and to deposit the Settlement Shares Pool with the
clerk of any such court.


4.1.3                      The provisions of this Section shall survive the
resignation of the Escrow Agent or the termination of this Agreement.


4.1.4                      In the event of a Subsequent Financing and adjustment
in the Conversion Price as described in Section 3.1.6 herein, on the tenth day
following delivery of a notice of such adjustment to the Escrow Agent, a copy of
which shall be delivered to EBOF, the Escrow Agent shall automatically issue and
deposit additional shares of PNGX’s common stock into the Settlement Shares Pool
such that the total number of shares remaining in the Settlement Shares Pool
shall be equal to the quotient of (a) the balance of the PNGX Note as the
dividend and (b) the Adjusted Conversion Price and the divisor1. Such shares
shall be automatically issued, without any additional authorization or
confirmation by PNGX, upon BFI’s submission to the Transfer Agent  of the
irrevocable transfer agent instructions attached hereto as Exhibit D.


4.2           Dispute Resolution: Judgments.   If any dispute shall arise with
respect to the delivery, ownership, right of possession or disposition of the
Settlement Shares Pool, the Escrow Agent shall continue to follow the terms of
the Escrow Agreement and issue shares of PNGX’s common stock pursuant to a
Conversion Demand unless the Transfer Agent (i) receives instructions otherwise
from BFI, or (ii) deposits the Settlement Shares Pool with any court of
competent jurisdiction in Florida, in which event the Escrow Agent shall give 20
days advance written notice thereof to the PNGX and BFI and shall thereupon be
relieved and discharged from all further obligations pursuant to this Agreement.


4.3           Maximum Conversion.  The Escrow Agent shall not issue to BFI, upon
a Conversion Demand, a number of shares of PNGX’s Common Stock which would
result in beneficial ownership by BFI and its affiliates of more than 4.99% of
the outstanding shares of Common Stock of PNGX on the date of such a Conversion
Demand;  provided, however, such restriction may be waived, in whole or in part,
upon sixty (60) days prior notice from BFI to the Escrow Agent whereby BFI may
decide to convert shares of the Settlement Shares Pool to achieve an interest of
greater than 4.99%. For the purposes of the provision to the immediately
preceding sentence, beneficial ownership shall be determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended, and Regulation
13d-3 thereunder.


ARTICLE V


GENERAL MATTERS


5.1           Termination.  This escrow shall terminate upon the release of all
of the shares in the Settlement Shares Pool or at any time upon the agreement in
writing of PNGX and BFI.


5.2           Notices.   All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such Party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile at the address or number designated below (if delivered
on a business day during normal business hours where such notice is to be
received), or the first business day following such delivery (if delivered other
than on a business day during normal business hours where such notice is to be
received) or (b) on the second business day following the date of mailing by
express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be:


If to PNGX, to:
PNG Ventures, Inc.
Attn: Kevin Markey
3001 Knox Street, Suite 303
Houston, Texas 75205
Fax: (214) 520-0507
If to BFI, to:
 
Black Forest International, LLC
c/o BCGU, LLC
2038 Corte del Nogal, Suite 110
Carlsbad, California 92011
Fax: (760) 804-8845
If to the Escrow Agent, to:
 
 
 



5.3           Assignment; Binding Agreement.  Neither this Agreement nor any
right or obligation hereunder shall be assignable by any Party without the prior
written consent of BFI.  This Agreement shall inure to the benefit of and be
binding upon the Parties hereto and their respective legal representatives,
successors and assigns.


5.4           Severability.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal, or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions contained herein shall not be in any way impaired
thereby, it being intended that all of the rights and privileges of the Parties
hereto shall be enforceable to the fullest extent permitted by law.


5.5           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile transmission and delivered by facsimile
transmission.


5.6           Agreement.  Each of the undersigned states that he has read the
foregoing Agreement and understands and agrees to it.


5.7           Entire Agreement.  This Agreement along with Settlement Agreement
constitute the entire agreement between the Parties hereto pertaining to the
Settlement Shares Pool and supersedes all prior agreements, understandings,
negotiations and discussions, whether oral or written, of the Parties. There are
no warranties, representations and other agreements made by the Parties in
connection with the subject matter hereof except as specifically set forth in
this Agreement and the Settlement Agreement.


5.8           Waivers and Amendments.  This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by all Parties, or, in the
case of a waiver, by the Party waiving compliance.  Except as expressly stated
herein, no delay on the part of any Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any Party of any right, power or privilege hereunder preclude any
other or future exercise of any other right, power or privilege hereunder.


5.9           Headings.  The division of this Agreement into articles, sections,
subsections and paragraphs and the insertion of headings are for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.


5.10           Law Governing this Agreement.  This Agreement shall be governed
by and construed in accordance with the laws of the State of Florida without
regard to principles of conflicts of laws.  Any action brought by any Party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of Florida or in the federal courts
located in the state of Florida. All Parties and the individuals executing this
Agreement agree to submit to the jurisdiction of such courts and waive trial by
jury. The prevailing Party (which shall be the Party which receives an award
most closely resembling the remedy or action sought) shall be entitled to
recover from the other Party its reasonable attorney's fees and costs.  In the
event that any provision of this Agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law.  Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement.


5.11           Specific Enforcement, Consent to Jurisdiction.  The Parties
acknowledge and agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that the
Parties shall be entitled to an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement and to enforce specifically the
terms and provisions hereof or thereof, this being in addition to any other
remedy to which any of them may be entitled by law or equity.  The Parties
hereby waive, and agree not to assert in any such suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of such court,
that the suit, action or proceeding is brought in an inconvenient forum or that
the venue of the suit, action or proceeding is improper.  Nothing in this
Section shall affect or limit any right to serve process in any other manner
permitted by law.








SIGNATURE PAGE


IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the day
and year first written above.
 


PNGX:
 
PNG VENTURES, INC.
 
 
___________________________
 
BFI:
 
BLACK FOREST INTERNATIONAL, LLC
 
 
___________________________
 
ESCROW AGENT
 
 
 
 
 
 









 












EXHIBIT A


Settlement Agreement and Release











 EXHIBIT B


PNGX Note












EXHIBIT C


Form of Conversion Demand


Dated _______________


Pursuant to the terms of the Settlement Agreement and Release and Escrow
Agreement by between Black Forest International, LLC (“BFI”), PNG Ventures, Inc.
(“PNGX”) and Madison Stock Transfer, Inc. (the “Transfer Agent”), BFI hereby
demands the issuance of _____________________ shares of PNGX’s common stock (the
“Settlement Shares”) to be issued in the name of Black Forest International, LLC
and delivered as follows:


Black Forest International, LLC
c/o BCGU, LLC
2038 Corte del Nogal, Suite 110
Carlsbad, California 92011


Amount of PNGX Note converted……………………
 
 
Number of Settlement Shares to be Issued…………………………..
 
 
Remaining PNGX Note……………………………….
 



Please send the certificate representing the Settlement Shares via Federal
Express overnight delivery using Federal Express Account No.________________.


Very truly yours,


BLACK FOREST INTERNATIONAL, LLC






 








EXHIBIT D


Irrevocable Transfer Agent Instructions


Transfer Agent of Record for
PNG Ventures, Inc.


Dear Sir or Madam:


Reference is made to the Settlement Agreement and Release (the “Settlement
Agreement”) and related Escrow Agreement (the “Escrow Agreement” and
collectively with the Settlement Agreement the “Agreements”) dated as of June  ,
2008, by and among PNG Ventures, Inc., a Nevada corporation (the “Company”) and
Black Forest International, LLC ( “BFI”) in which the Company placed into escrow
700,000 shares of the Company’s common stock (the “Common Stock”) to be held in
escrow and issued to BFI at BFI’s instruction pursuant to the Settlement
Agreement.


Pursuant to Section 4.1.4 of the Escrow Agreement, in the event the Company
enters into a Subsequent Financing (as defined in the Escrow Agreement) the
Company is required to issue additional shares of Common Stock into escrow under
the terms of the Escrow Agreement.


Please be advised that in the event you receive notice from BFI pertaining to
the required issuance of additional shares pursuant to Section 4.1.4 of the
Escrow Agreement, the Company hereby irrevocable authorizes and instructs you,
without additional authorization or confirmation by the Company, to immediately
issue such shares pursuant to such instructions from BFI.


Please be advised that BFI is relying upon this letter as an inducement to enter
into the Agreements and, accordingly, BFI is a third party beneficiary to these
instructions.


Very truly yours,


PNG Ventures, Inc.
 
 
 
____________________________________
 
 



